Citation Nr: 0702842	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
shell fragment wound to the left shin.

4.  Entitlement to service connection for the residuals of 
cold injury to the hands, face, and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1952 to March 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  In September 2006, a 
hearing was held before the undersigned  Veterans Law Judge 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

The issue of entitlement to service connection for the 
residuals a cold injury to the hands face and feet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of any complaints, or diagnosis, of 
hearing loss or tinnitus during service or within the first 
year after separation from service.

2.  Service medical records show that the veteran's hearing 
was normal on separation from service in 1954, and was normal 
on reserve examination in 1957.

3.  The veteran has a current bilateral hearing loss 
disability.

4.  The preponderance of the medical evidence establishes 
that the veteran's hearing loss and tinnitus are not related 
to service.  

5.  Service medical records show no treatment for a shell 
fragment wound of the left shin and no complaints or findings 
of residual scarring were reported on examination for 
separation from service or on reserve examination after 
service in 1957.

6.  There is no competent medical evidence of any current 
disability attributable to the claimed shell fragment wound 
to the left shin during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were was not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A shell fragment wound of the left lower extremity was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated 
January 2003, October 2004, and March 2006 satisfied the duty 
to notify provisions.  The veteran's service medical records 
and VA medical treatment records have been obtained; he has 
been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  In April 2006, 
the veteran specifically indicated that he had not further 
evidence to submit with respect to his claims for service 
connection.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; VA 
medical treatment records; and, VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the 
veteran's claims for service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Other organic diseases of the nervous system, such as 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

II.  Hearing Loss and Tinnitus

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  Specifically, he claims that he 
had noise exposure during service and that caused these 
disabilities.  

In September 2006, the veteran presented sworn testimony 
before the undersigned  Veterans Law Judge.  The veteran's 
testimony was consistent with his prior assertions.  
Specifically, he testified that he was subjected to noise 
exposure during service in the form of weapons fire while he 
was stationed in Korea.

The veteran's separation papers, DD 214, reveals that he 
served in the Air Force from January 1952 to March 1954 as a 
radio technician.  Other service records reveal that he was 
stationed in Korea from December 13, 1953 to February 26, 
1954.  The veteran's service medical records are of record.  
While not numerous, they appear complete.  They contain 
entrance and separation examination reports and a few 
treatment records.  In January 1952, entrance examination of 
the veteran was conducted.  The veteran reported a history of 
ear trouble which was further identified as a left ear 
infection in 1946 which resolved without any sequela.  
Physical examination revealed that the veteran's ears were 
normal.  Hearing was also normal with whispered voice test 
results of 15/15.  There is no indication in the service 
medical records that the veteran had any complaints of 
hearing loss or tinnitus during service.  In March 1954, 
separation examination of the veteran was conducted.  Again, 
the veteran's ears were normal on physical examination.  
Hearing examination was again conducted by whispered voice 
testing and was again normal with results of 15/15.  The 
veteran separated from active service in March 1954.  In 
December 1957, an Air Force reserve examination of the 
veteran was conducted.  The veteran's ears were again 
evaluated as normal on physical examination.  Hearing testing 
was conducted using both whispered voice and spoken voice 
testing and was normal results of 15/15 for both ears with 
both tests.  

A VA audiogram dated August 2002 is of record.  Its results 
are in a graphical form, not numerical.  In September 2002, a 
VA audiology consultation was conducted as a result of 
treatment for a sinus disorder.  The narrative history 
indicated that the veteran was having episodic hearing loss 
with a sensation of his ears being "plugged."  He reported 
that this occurred at higher altitudes and was interfering 
with his ability to sing as he was a professional singer.  
Subsequently, he reported being a flight test engineer and 
that the changes in altitude or elevation lead to an onset of 
the symptoms of his ears feeling plugged.  The examiner 
elicited a noise exposure history from the veteran which 
included:  two years in the Air Force with exposure to small 
arms fire; over 10 years as a flight test engineer with 
exposure to aircraft engine noise with only rare use of 
hearing protection; and playing banjo in a band while sitting 
in front of the horn section.  This report did not include 
the numerical results from audiology testing but did indicate 
some hearing loss in both ears.  The veteran asserts that 
this examiner related his hearing loss to service.  However, 
this consultation report simply states that the veteran "is 
not interested in pursuing hearing aids at this time.  
However he was given information on the process of becoming 
service-connected.  Currently not eligible for VA hearing aid 
service."  This record does not indicate that the veteran's 
hearing loss was related to service, only that he was given 
information on how to apply for service connection.  Frankly, 
the inclusion of an extensive post-service occupational and 
recreational noise exposure history as reported would not be 
supportive of the veteran's claim.  

In March 2003, a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported having 
tinnitus for the past 20 years.  The veteran also reported 
noise exposure in his post-service employment.  

Audiological evaluation was conducted and revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
30
45
LEFT
15
15
30
60
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  These 
test results reveal a current hearing loss disability within 
the criteria established at 38 C.F.R. § 3.385.  The 
examiner's opinion was that the veteran's hearing loss and 
tinnitus was not related to military service.  Specifically, 
the examiner indicated that there was no evidence of hearing 
loss until 2002, almost a half century after the veteran 
separated from service, and no indication of tinnitus except 
for the veteran's assertion of having a 20 year history of 
it.  The examiner also indicated that there was no scientific 
basis for such delayed onset of hearing loss and tinnitus to 
be related to the in-service noise exposure.

In January 2005, a third VA audiologist submitted a letter on 
the veteran's behalf.  This letter refers only to the August 
2002 audiogram results.  The audiologist stated that "given 
the veteran's history of radio operator and close-in nose 
exposure to weapons fire, one can reasonably conclude that 
the hearing loss and tinnitus are as likely as not initiated 
or caused by noise exposure while in service."  The Board 
finds this opinion to be less persuasive than the other 
medical evidence of record.  It completely ignores all of the 
medical evidence of record except for the August 2002 
audiogram.  This opinion does not in any way account for the 
veteran's service medical records showing normal hearing on 
separation from service, and three years after separation 
from service.  It completely ignores the veteran's post-
service history of occupational noise exposure.  It also does 
not offer any reasoning to support the assertion that delayed 
onset hearing loss on the order of half a century in time 
from noise exposure to first evidence of hearing loss is 
possible.  

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus.  
There is no evidence of hearing loss or tinnitus during 
service.  On the contrary, the veteran's hearing was normal 
on separation examination and on testing three years after 
separation.  While this testing was conducted by voice 
testing and not audiology testing, this was the commonly 
accepted means of hearing testing at the time.  Moreover, 
this testing revealed normal hearing and by the veteran's own 
account he did not experience hearing loss symptoms until 
2002.  As discussed above the clear preponderance of the 
medical evidence indicates that the veteran's hearing loss 
and tinnitus are not related to service but related to post-
service noise exposure.  The one medical opinion which 
indicates that the hearing loss and tinnitus are related to 
service, does not account for all contrary medical evidence 
of record.  Accordingly, service connection for hearing loss 
and tinnitus must be denied.  

III.  Shell Fragment Wound to the Left Shin

The veteran claims that he incurred a shell fragment wound to 
his left shin during service.  He testified that he was a 
ground spotter for the Air Force and that during his service 
in Korea he would patrol in a three man unit in a Jeep which 
consisted of himself as radio operator, along with a driver, 
and a machine gunner.  He further testified that during one 
of these patrols, while out of the jeep, he tripped an 
explosive device which detonated and resulted in a fragment 
wound to his left shin.  He further testified that the amount 
of snow on the ground buffered the explosion to some degree.

The veteran's discharge papers do not reveal that the veteran 
was wounded in action, nor do they show the award of the 
Purple Heart.  Review of the service medical records does not 
reveal any treatment for any wound or injury incurred during 
service.  On the veteran's March 1954 separation examination 
his lower extremities were "normal" without any abnormality 
noted by the examining physician.  

In December 1957, an Air Force reserve examination of the 
veteran was conducted. On the report of medical history he 
did not indicate any history of a wound, or any history of 
any disorder of the lower extremities.  He reported his 
health as "good - no recent injuries of serious illnesses."  
On physical examination the only abnormality of the lower 
extremities noted was that the veteran's left leg was 1/2 inch 
shorter than his right leg, but the disorder was not 
considered disabling.  Moreover, the physician noted a 
childhood leg fracture.  Also, no abnormality of the skin, or 
scars were noted by the examining physician.  

In February 2003, the veteran submitted photographs which he 
alleges show a residual scar on his left shin, which he 
claims is the residual scar from the claimed in-service 
fragment wound.  

A considerable volume of VA treatment records have been 
obtained dating from 2002 to the present.  These records 
reveal treatment for a variety of disabilities such as 
cardiovascular disease, urinary disorders, and digestive 
tract disorders.  The Board has reviewed all of the medical 
evidence of record and there is no indication in any of these 
records of any diagnosis of any current disability resulting 
from a claimed shell fragment wound to the left shin.  

The preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of a shell 
fragment wound to the left shin.  Despite the veteran's 
testimony, the service medical records do not show any wound 
to the left shin during service, nor was any residual 
scarring found on separation examination.  The 1957 reserve 
examination also does not show any disability of the left 
shin resulting from any such wound.  Again, no pertinent 
scarring was identified.  Under the circumstances, the weight 
of the evidence is against the veteran's testimony that he 
sustained a shell fragment wound during service.  

IV.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss, tinnitus, and 
the residuals of a shell fragment wound to the left shin, is 
denied.  


REMAND

The veteran claims service connection for the residuals of 
cold injury to the hands feet and face.  While the service 
medical records do not reveal that the veteran incurred any 
such cold injury during service, he has testified that he did 
incur such injuries during service in Korea in the winter.  
Review of his service records does confirm that he served in 
Korea from December 13, 1953 to February 26, 1954.  As such, 
exposure to cold would be consistent with the circumstances 
of his service.

There is medical evidence that the veteran suffers from edema 
for both ankles.  The veteran asserts that this is a 
circulatory disorder which is a residual of the claimed in-
service cold injury.  This provides some evidence that the 
veteran may have the current disability which he claims he 
has.  No VA examination has been conducted with respect to 
this claim for service connection.  This should be done.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate examination for cold 
injuries to determine if he currently has 
disability of the lower extremities, face 
or hands that are residuals of cold 
injury.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examining 
physician is requested to review the 
veteran's service medical records and 
express an opinion as to whether it is at 
as least as likely as not (50 percent 
probability or more) that the veteran 
manifests disability of the lower 
extremities, face and hands that are the 
result of cold injury sustained during the 
veteran's active military service?  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  

2.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2006).



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


